     Case 1:19-cv-01709-DAD-SKO Document 21 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LARRY WILLIAM CORTINAS                           No. 1:19-cv-01709-DAD-SKO (PC)
12                        Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14    S. GATES, et al.,                                ACTION
15                        Defendants.                   (Doc. No. 19)
16

17

18          Plaintiff Larry William Cortinas is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred

20   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On October 15, 2020, the assigned magistrate judge issued findings and

22   recommendations, recommending that this action be dismissed due to plaintiff’s failure to state a

23   cognizable claim upon which relief may be granted. (Doc. No. 19.) The findings and

24   recommendations found that plaintiff’s allegations that defendants denied his inmate grievances

25   and refused to conduct interviews in response to those grievances failed to establish a cognizable

26   claim under the Eighth Amendment. (Id. at 5.) Given that plaintiff had received two prior

27   opportunities to amend his complaint(see Doc. Nos. 12, 14), the findings and recommendations

28   determined that further amendment would be futile. (Doc. No. 19 at 1, 6.)
                                                       1
     Case 1:19-cv-01709-DAD-SKO Document 21 Filed 12/07/20 Page 2 of 2


 1          The findings and recommendations were served on plaintiff and contained notice that any

 2   objections thereto were to be filed within twenty-one (21) days from the date of service. (Id.)

 3   Plaintiff filed objections on November 6, 2020. (Doc. No. 20.) In his objections, plaintiff

 4   contends that defendant Gates must have known of plaintiff’s pain given plaintiff’s medical

 5   records as well as his personal letters sent to defendant Gates. (Id. at 1–2.) Plaintiff also argues

 6   that he should not have to resort to use of illegal drugs in prison in order to obtain relief from his

 7   pain. (Id. at 3.) The court finds the conclusion reached in the findings and recommendations that

 8   plaintiff has failed to allege facts demonstrating that the actions or inactions of defendants Gates

 9   or Lewis caused the harm or deprivation of which plaintiff complains (Doc. No. 19 at 5), to be

10   correct. In addition, the pending findings and recommendations also correctly note that plaintiff

11   lacks a constitutional entitlement to a specific inmate grievance procedure and that his claim

12   based upon the handling and denial of his inmate appeals is not cognizable.

13          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

14   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

15   objections, the court finds the findings and recommendations to be supported by the record and

16   proper analysis.

17          Accordingly,

18          1.      The findings and recommendations issued on October 15, 2020 (Doc. No. 19) are

19                  adopted in full;

20          2.      This action is dismissed with prejudice due to plaintiff’s failure to state a claim on
21                  which relief can be granted; and,

22          3.      The Clerk of the Court is directed to close this case.

23   IT IS SO ORDERED.
24
        Dated:     December 4, 2020
25                                                       UNITED STATES DISTRICT JUDGE

26
27

28
                                                         2
